Citation Nr: 1749662	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss with left mastoiditis, status post left tympanoplasty, mastoidectomy and ossicular chair reconstruction, and right tympanoplasty with ossicular chain reconstruction and right gustatory rhinorrhea (hereafter "bilateral ear condition").

2.  Entitlement to an effective date prior to March 28, 2013 for the grant of service connection for erectile dysfunction.

3.  Entitlement to an effective date prior to March 28, 2013 for the grant of special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Marine Corps from January 1966 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2015, the Board remanded six issues for issuance of a Statement of the Case (SOC).  In June 2015, the Veteran submitted a statement specifically withdrawing three of the remanded issues: whether new and material evidence has been received sufficient to reopen a claim for service connection for paroxysmal atrial fibrillation; entitlement to service connection for trans-ischemic attacks, and entitlement to an initial compensable rating for erectile dysfunction.  As a result, no SOC was provided as to these three issues.  Another remand for an SOC is not needed, as the Veteran has withdrawn his appeal of these claims, and they are not before the Board.  

In his June 2015 statement, the Veteran specifically stated that he only wanted to proceed with the appeal of three issues: entitlement to a compensable rating for his bilateral ear condition, entitlement to an earlier effective date for the grant of service connection for erectile dysfunction, and entitlement to an earlier effective date for the grant of SMC for loss of use of a creative organ.  The RO issued an SOC as to these issues in June 2015 and the Veteran subsequently submitted a timely VA Form 9.    

The earlier effective dates were initially characterized as entitlement to effective dates prior to April 11, 2013 for the grant of service connection for erectile dysfunction and for the grant of SMC.  In a June 2015 rating decision, the RO found that the June 2013 rating decision was clearly and unmistakably erroneous and assigned effective dates of March 28, 2013, and the issue has been characterized as such above.  

The Veteran was scheduled for a hearing at the Board in March 2017.  Immediately prior to the hearing, in March 2017, the Veteran withdrew his request for a hearing and asked that the case be adjudicated on its merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for a bilateral ear condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's entitlement to a grant of service connection for erectile dysfunction arose as of March 28, 2013, the date of receipt of the claim.

2.  The Veteran's entitlement to a grant of SMC for loss of use of a creative organ arose as of March 28, 2013, the date of receipt of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 28, 2013, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).

2.  The criteria for an earlier effective date of March 28, 2013, for the grant of SMC for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that he is entitled to an effective date prior to March 28, 2013 for the grant of service connection for erectile dysfunction and grant of SMC for loss of use of a creative organ.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran's claim for service connection for erectile dysfunction was initially denied in a June 2002 rating decision.  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).

The Veteran filed a petition to reopen a claim of entitlement to service connection for erectile dysfunction on March 28, 2013.  On the Veteran's claim, he indicated that he has had from erectile dysfunction since 1966.  Between the June 2002 rating decision and March 28, 2013, there are no earlier documents or communication in the claims folder that may be construed as a formal or informal claim for the purpose of assigning an earlier effective date for the grant of service connection.  The effective date based on submission of new and material evidence after a final disallowance is the date of the receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (2017); see also Sears v. Principi, 16 Vet. App. 244, 248 (2002).  

Special monthly compensation under 38 U.S.C. § 1114(k) is payable for the anatomical loss or loss of use of one or more creative organs due to service-connected disability.  The grant of SMC in the present case is thereby contingent on the Veteran's grant of service connection for erectile dysfunction.  

In accordance with the applicable regulations concerning the assignment of effective dates, March 28, 2013 is the earliest date for the award of service connection for erectile dysfunction and the grant of SMC for loss of use of a creative organ as it is the date on which the Veteran's claim of entitlement to service connection was received.  See 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than March 28, 2013 for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than March 28, 2013 for the grant of SMC for loss of use of a creative organ is denied.

	
REMAND

Remand is necessary to adjudicate the remaining issue on appeal.  In the Veteran's February 2013 audiology examination, he stated that his hearing loss caused difficulties understanding others, and he had to turn up the television to hear it.  However, in the Veteran's June 2015 Substantive Appeal, he stated that he lost all hearing in his left ear.  This progression indicates a worsening of symptoms from the examination over 4 years ago.  As such, a new examination is necessary to properly assess these symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination with an appropriate clinician to assess the current severity of the Veteran's bilateral hearing loss and loss of taste (also characterized by the RO as bilateral hearing loss with left mastoiditis, status-post left tympanoplasty, mastoidectomy and ossicular chain reconstruction, and right tympanoplasty with ossicular chain reconstruction and right gustatory rhinorrhea/dysgeusia).  

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should take a detailed history from the Veteran regarding the symptoms of his bilateral ear condition following surgery.  

The examiner should provide a complete rationale for all opinions provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for this conclusion.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


